DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/30/2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim  8, line 3 of “a proximal end” is indefinite because it is unclear if this end is the same as or different than the proximal end of the guidewire previously recited in claim 7. For examination purposes, it is assumed that this limitation should read “the proximal end”.
The limitation of claim  8, line 3 of “a guidewire” is indefinite because it is unclear if this guidewire is the same as or different than the guidewire previously recited in claim 7. For examination purposes, it is assumed that this limitation should read “the guidewire”.
The limitation of claim  9, line 1 of “a guidewire” is indefinite because it is unclear if this guidewire is the same as or different than the guidewire previously recited in claim 7. For examination purposes, it is assumed that this limitation should read “the guidewire”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0015464 (Sakaguchi).
1. Sakaguchi discloses a medical device (manipulator 10A) comprising a housing (frame 72) comprising a first cover (frame main body 82) and a second cover (covering body 84). A notch (e.g., see notch in frame main body 82 for shaft 105) is formed within a wall of the first cover (FIG. 4-5, P0090-P0091). An inner surface of the second cover includes first and second recessed portions (see covering body 84 having downwardly extending walls in FIG. 5 to define first and second recessed portions or planes with the first plane housing gears 104, 102 and the second plane housing ratchet wheel 100 in FIG. 4). The device has a first gear (e.g., combination of gear 104 and shaft 105), a second gear (gear 102), and a ratchet gear (ratchet wheel 100). The first gear is rotatably disposed within the notch (FIG. 4-5, P0090-P0091). An end of the first gear (at gear 104) includes teeth (teeth 104a) extending into the first recessed portion (FIG. 4, P0090). The second gear is rotatably disposed within the first recessed portion (FIG. 4, P0090). Teeth (teeth 102a) of the second gear engage the corresponding teeth of the first gear within the first recessed portion (FIG. 4, P0090). The ratchet gear is attached to a surface of the second gear and rotatably disposed within the second recessed portion (FIG. 4, P0089-P0090). Teeth (teeth 100a) of the ratchet gear slidably engage an end of a pawl (pawl member 98) pivotally disposed within the second recessed portion (FIG. 4-5, P0088).
3. The pawl moves across an angled tooth of the ratchet gear for every 60-degree rotation of the second gear (e.g., pawl member 98 moves across at least one tooth of teeth 100a for every 60-degree rotation of gear 102 in FIG. 5, P0089-P0090).
4. The pawl emits auditory or tactile feedback for every 60-degree rotation of the second gear (e.g., pawl member 98 emits auditory feedback when engaging subsequent teeth 100a since the teeth contacting each other emit some quantity of auditory clicking and tactile feedback when engaging subsequent teeth 100a since the teeth contacting each other emit some quantity of vibration as occurs more frequently than every 60-degree rotation of gear 102 at FIG. 5, P0100).
5. The auditory feedback includes a clicking sound emitted through the housing of the medical device (e.g., clicking of teeth 98a engaging teeth 100a at P0100).
6. The tactile feedback includes a vibration emitted through the housing of the medical device (e.g., vibration of teeth 98a engaging teeth 100a at P0100).
11. The first recessed portion is off-set within the inner surface of the second cover such that a portion of the second gear rotatably disposed within the first recessed portion extends through the housing (FIG. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0015464 (Sakaguchi).
Sakaguchi discloses the invention substantially as claimed as discussed above but does not explicitly recite the first gear rotates 360-degrees for every 60-degree rotation of the second gear. Sakaguchi teaches that the gear ratio between the first and second gear is a result effective variable in that it can be modified to adjust the amount of relative movement of the gears (P0114). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the gear ratio of Sakaguchi to be rotating the first gear 360-grees for every 60-degree rotation of the second gear as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Likewise, Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771